Citation Nr: 1643777	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  15-18 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
The Republic of the Philippines


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for the cause of the Veteran's death.

2. Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


The Veteran served on active duty from September 1946 to January 1949.  The Veteran died in August 2011.  The appellant is his surviving spouse and seeks service connection for the cause of the Veteran's death.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2014 of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The appellant filed a claim in October 2011 for entitlement to death pension, dependency and indemnity compensation (DIC) and accrued benefits.  That claim was denied in a decision issued in January 2012.  The claim of entitlement to DIC encompasses a claim for benefits payable if the Veteran died while in service or died of a service-connected condition, which inherently includes a claim of service connection for the cause of the Veteran's death.  The appellant did not file an appeal of the January 2012 decision within one year of it being issued, nor did she file any additional new and material evidence within that same timeframe.  In October 2013, the appellant filed a claim of entitlement to service connection for the cause of the Veteran's death, which was denied in October 2014.  Although the October 2014 rating decision did not include adjudication of the claim of service connection on a new and material basis, the Board finds that the standard governing reopened claims still applies.  In this case, the appellant was not prejudiced by the fact that the rating decision in October 2014 adjudicated the claim on the merits.

The Board notes that the appellant had designated as her representative an individual who is not accredited to act in that capacity through VA.  When she was notified of that fact, she indicated a desire to have the American Legion act as her representative.  In addition, the appellant submitted a statement, received by VA in September 2016, stating, "I am proceeding PRO SE before the Board."  In light of this, the Board finds that she will be acting pro se in this appeal.


FINDINGS OF FACT

1. An October 2011 decision denied entitlement to DIC to include service connection for the cause of the Veteran's death; the appellant did not file a notice of disagreement or any additional evidence within one year of the decision being issued.

2. Evidence received since the October 2011 decision includes the Veteran's death certificate which raises a reasonable possibility of substantiating the claim of service connection for the cause of the Veteran's death.

3. The Veteran died in August 2011; the cause of death listed on his death certificate was acute cardio-respiratory failure; secondary causes of death were listed as sepsis secondary to pneumonia, malnutrition, and thrombosis.

4. At the time of his death, the Veteran was not service-connected for any disabilities; none of the Veteran's causes of death are shown to be related to his military service.


CONCLUSIONS OF LAW

1. The October 2011 decision denying entitlement to DIC, to include service connection for the cause of the Veteran's death, is final.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).

2. Evidence received since the October 2011 decision is new and material and the claim of service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3. The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In October 2013, the RO sent the appellant a letter, prior to adjudication of her claim, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the appellant in the development of claims.  This duty includes assisting in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Board has considered all of the statements regarding the Veteran's cause of death more than 60 years after service separation, as well as the fact that he had no service connected disabilities, and finds no reasonable basis for obtaining a VA medical opinion.  See 38 U.S.C.A. § 5103A(a) (indicating that VA "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit").

As VA satisfied its duties to notify and assist the appellant, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Legal Standard for Reopening a Claim

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Additionally, the evidence necessary to meet the criteria of raising a reasonable possibility of substantiating the claim should be interpreted as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Analysis

As noted above, the appellant filed a claim in October 2011 for entitlement to death pension, dependency and indemnity compensation (DIC) and accrued benefits, and the claim was denied in a decision issued in January 2012.  Because a claim of entitlement to DIC encompasses a claim for benefits payable if the Veteran died while in service or died of a service-connected condition, the October 2011 claim included a claim of service connection for the cause of the Veteran's death.  Therefore, the claim filed in October 2013 for entitlement to service connection for the cause of the Veteran's death, which was denied in October 2014, was a claim to reopen the previously denied claim and must be considered under the standard governing reopened claims.

At the time of the October 2011 decision denying entitlement to DIC, the evidence of record consisted of the Veteran's very limited service treatment records, previously denied claims of service connection, and paperwork related to the Veteran's death and burial.  

Evidence received since the October 2011 decision includes the Veteran's death certificate and medical treatment records from the months prior to the Veteran's death.  This evidence was not previously considered in adjudicating the claim and relates directly to a previously unestablished fact and raises a reasonable possibility of substantiating the claim.  As such, it is new and material evidence and the claim of service connection for the cause of the Veteran's death is reopened.  


Criteria for Service Connection for Cause of Death

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310.

For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, including thrombosis, if the disease becomes manifest to a compensable degree within one year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 


Facts and Analysis

The record shows that the Veteran served on active duty from September 1946 to January 1949.  Service treatment records for the Veteran are very limited and show no evidence of treatment or diagnosis of any disorders in service.  The record shows that in 1999 he sought nonservice-connected pension and reported having diagnoses of bilateral cataracts, hypertension, and arthritis, none of which were service-connected.  The Veteran also reported cataracts (both eyes), kidney trouble, and high blood (pressure) that occurred during active or active duty for training by noting "44th Inf Kegt(ps) APO331 1950-1999."  

The Veteran's death certificate shows that he died in August 2011.  His primary cause of death is listed as acute cardio-respiratory failure.  Secondary causes of death are listed as sepsis secondary to pneumonia, malnutrition, and thrombosis.  

The appellant has submitted medical records for the treatment afforded the Veteran prior to his death, including some from November 2010 which show diagnoses of dementia, possible bronchitis, evidence of arthritis in the lumbar spine, and enlarged prostate gland, and a list of medication for difficulty sleeping and constipation.  

The appellant submitted a statement in April 2015 in which she asserted that he husband had suffered from flare-ups and flashbacks as part of a psychotic disease or posttraumatic stress disorder (PTSD) for which he was treated at the local hospital.

The Board has considered all of the evidence of record and finds that the basic criteria for service connection for the cause of death have simply not been met.  There is no evidence of any event in service or any illness or disability beginning in or related to service which played any role in bringing about the Veteran's death.  The Veteran's diagnoses prior to his death, including dementia, arthritis, and enlarged prostate are not listed on his death certificate as causes of death.  The causes of death which are listed, acute cardio-respiratory failure, sepsis, pneumonia, malnutrition, and thrombosis, have not been linked by any competent medical opinion to the Veteran's military service nor is there an indication of such a link to service to trigger VA's duty to assist.  

The Board acknowledges that thrombosis is one of the listed contributory causes of death and that thrombosis of the brain is a disability for which service connection may be granted under 38 C.F.R. § 3.309, if manifested to a compensable degree within the first year after service separation.  However, the record does not specify whether the Veteran's thrombosis affected his brain.  In addition, the first evidence of record related to thrombosis is that from the time of the Veteran's death, more than 60 years after service separation.  As such, 38 C.F.R. § 3.309 is not applicable here.

The Board also acknowledges the appellant's assertions regarding the Veteran having suffered from PTSD, which she implied was related to his military service.  However, there is no evidence of record showing such a diagnosis, no evidence linking it to the Veteran's military service, and, most significantly, no evidence to suggest any PTSD was involved in causing or contributing to the Veteran's death.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (explaining that something more than an appellant's conclusory, generalized statement is needed to trigger VA's duty to assist to provide a medical nexus examination/opinion).

In this regard, the Board notes that claimant has the responsibility to present and support a claim for benefits.  38 U.S.C.A. § 5107(a).  

For all of the reasons listed above, the Board finds that the criteria for service connection for the cause of the Veteran's death have not been met and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having been received, the claim of service connection for the cause of the Veteran's death is reopened and, to that extent only, the appeal is granted.

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


